FILED
                             NOT FOR PUBLICATION                             DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARRY J. WILLIBY,                                No. 08-17449

               Plaintiff - Appellant,            D.C. No. 2:04-CV-02560-JAM-
                                                 JFM
  v.

JEANNE S. WOODFORD; et al.,                      MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                      John A. Mendez, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

       Harry J. Williby, a former California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his dental needs in violation of the Eighth Amendment.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

        The district court properly granted summary judgment on the Eighth

Amendment claims because Williby did not raise a triable issue as to whether “the

chosen course of treatment was medically unacceptable under the circumstances,

and was chosen in conscious disregard of an excessive risk to [his] health.” Id. at

1058 (internal quotation marks and citation omitted).

        The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over the state-law claims after dismissing the federal

claims. See Bryant v. Adventist Health Sys./West, 289 F.3d 1162, 1169 (9th Cir.

2002) (“Because the district court did not err in granting summary judgment on the

federal claims, it did not abuse its discretion in dismissing the state-law claims.”).

        Williby’s remaining contentions are unpersuasive.

        AFFIRMED.




/Research                                   2                                      08-17449